Citation Nr: 1036699	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  05-06 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for a right leg disorder 
including secondary to status-post hysterectomy with bilateral 
salpingo-oophorectomy. 

3.  Entitlement to service connection for lumbar strain, 
including secondary to status-post hysterectomy with bilateral 
salpingo-oophorectomy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The Veteran had active military service from September 1978 to 
June 1987.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  By that rating action, the RO denied service 
connection for PTSD, lumbar strain and a right leg disorder.  The 
Veteran appealed the RO's April 2004 rating action to the Board. 

In September 2008, the Board remanded the instant service 
connection claims on appeal to the RO for additional development.  
The case has returned to the Board for appellate consideration.  
As noted in the Introduction section of the September 2008 
remand, the Board restated the claims pertaining to a right leg 
disorder and lumbar strain to include the issues of whether the 
claimed disorder are secondarily related to service-connected 
status-post hysterectomy with bilateral salpingo-oophorectomy, 
based on the Veteran's assertions and supporting evidence 
provided.  

The issue of whether new and material evidence has been received 
to reopen a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder, other than PTSD, 
has been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it and it is 
referred to the to the AOJ for appropriate action.  

The appeal is REMANDED to the RO/Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the Veteran if further action 
is required.





REMAND

The Board finds that additional development is necessary with 
respect to the service connection issues on appeal.  
Specifically, a VA mental disorders examination is directed in 
accordance with 38 C.F.R. § 3.304(f).  In addition, another VA 
orthopedic examination is required in order to comply with the 
Board's September 2008 remand directives concerning the secondary 
service connection issues on appeal. 

While the Board has presently summarized the record and directs 
that VA mental and orthopedic examinations be afforded to the 
Veteran, the summary of information does not relieve the 
examiners of the obligation to examine the claims folders and any 
other evidence generated in conjunction with their respective 
examinations. 

Regarding her claim for service connection for PTSD, the Veteran 
contends that it is the result of having been sexually assaulted 
by a chaplain at Wright Patterson Air Force Base (WPAB), Ohio 
during basic training.  The Veteran maintains that due to the 
trauma surrounding the situation, she cannot remember the alleged 
assailant's name.  She maintains that after the alleged in-
service assault, she did not inform anyone of the incident 
because she was afraid and intimated because her alleged 
assailant was Caucasian and she is African American.  She asserts 
that she finally told her daughter and First Sergeant [redacted], who 
is now deceased.  

As indicated in a November 2007 RO formal finding, the Veteran's 
complete service treatment records (STRs) are unavailable.  A 
December 2008 response from the National Personnel Record Center 
indicates that a search of records from WPAB for the calendar 
year 1984 concerning the Veteran was negative.  Despite the 
foregoing, the Veteran provided a STR, dated in late June 1984, 
reflecting that she had been transferred from Fort Benjamin 
Harrison to WPAB for psychiatric evaluation.  At that time, the 
Veteran gave a history of having marital problems and 
difficulties in school.  She indicated that she was in the 
process of a divorce.  She stated that her husband had told her 
that if she failed her physical fitness course, that she would 
lose custody of her children.  The Veteran reported that she 
subsequently  failed the course and was served divorce papers 
during one of her classes.  She stated that after the above-cited 
incident, she went to see the base Chaplin [for counseling].  
Upon admittance to WPAB, the Veteran indicated that she had been 
upset for the previous seven (7) weeks (i.e., since being 
stationed at Fort Benjamin Harrison).  She was diagnosed with an 
adjustment disorder with mixed emotional features.  The remainder 
of the STRs are devoid of any further subjective complaints or 
clinical findings of any further psychiatric pathology and for 
any gynecological-related disorders as a result of sexual trauma.  
Nor do they contain any evidence of physical trauma that would 
have been associated with the alleged in-service sexual assault 
(e.g., bruises, cuts, scrapes, or broken bones).  

The Veteran's service personnel records do not contain evidence 
of any behavioral changes in response to the claimed stressor.  
These same records reveal that the Veteran received a promotion 
from PFC to SP4 in April 1980.  In August and December 1980, the 
Veteran graduated from the Noncommissioned Officers' Academy and 
received a certificate of Achievements for meritorious service 
during the period from February 15, 1979 to December 1, 1980 for 
her positive manner and outgoing personality in her performance 
as a  mail clerk, respectively.  In May and June 1984, coincident 
to the above-cited psychiatric hospitalization, the Veteran 
received counseling after she received two sub-standard test 
scores. 

In the case of a claim for service connection for PTSD based on 
non-combat stressors, such as the case here, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
"credible supporting evidence" means that the Veteran's 
testimony, by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor; nor can credible supporting 
evidence of the actual occurrence of an in-service stressor 
consist solely of after-the-fact medical nexus evidence.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. 
App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The VA Adjudication Manual M21-1 (M21-1) provides that the 
required "credible supporting evidence" of a non-combat stressor 
"may be obtained from" service records or "other sources."  M21-
1, part VI, formerly 7.46.  With regard to specific claims based 
upon personal assault, M21-1, part III, 5.14(c), provides an 
extensive list of alternative sources competent to provide 
credible evidence that may support the conclusion that the event 
occurred.  Included among the sources are statements from 
confidants, such as fellow service members, and records that 
indicate behavioral changes that occurred at the time of the 
incident that may indicate the occurrence of an in- service 
stressor.  In Patton v. West, 12 Vet App 272 (1999), the Court 
highlighted the importance of the RO to follow the more 
particularized requirements delineated in the M21-1 for personal-
assault PTSD claims.  The RO advised the Veteran of the Patton 
requirements via an August 2007 letter. 

The law provides that if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident. Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found in these sources. Examples of behavior changes 
that may constitute credible evidence of the stressor include, 
but are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).

Of particular relevance to this matter, the regulation 
specifically provides that VA "may submit any evidence that it 
receives to an appropriate medical or mental health professional 
for an opinion as to whether it indicates that a personal assault 
occurred."  Id. (Italics added).

Post-service VA and private clinicians have diagnosed the Veteran 
with dysthymia secondary to PTSD, as well as a notation that some 
of her depressive symptoms overlapped with her PTSD.  (See 
November 2006 VA PTSD examination report).  The November 2006 VA 
examiner diagnosed the Veteran with PTSD, provided that  that the 
military sexual trauma was confirmed.  Id.  The November 2006 VA 
examiner, as well as a private psychologist, Kathy H. Hedrick, 
PhD, both concluded that because they were not trained in 
interpreting military personnel records, that they were not 
experts and would not be able to know whether they indicated any 
behavioral markers toward military sexual trauma.  (See November 
2006 VA examination report and July 2007 report, prepared by 
Kathy H. Hedrick, PhD).  

A January 2009 VA outpatient report contains a diagnosis of PTSD 
from military sexual trauma (MST). 

Because of the November 2006 VA examiner's and private 
psychologist's inexperience in interpreting and evaluating 
personal military sexual trauma-type cases, the Board finds that 
such a VA examination is necessary before it may adjudicate the 
Veteran's claim for service connection for PTSD.  38 C.F.R. § 
3.304(f).

Regarding the secondary service connection claims on appeal, in 
its September 2008 remand directives, the Board instructed the RO 
to schedule the Veteran for VA orthopedic examinations to 
determine the etiology of any currently present right leg and low 
back disabilities found on examination, to include consideration 
of a secondary medical relationship between these claimed 
disorders and the service-connected status-post hysterectomy with 
bilateral salpingo-oophorectmey.  The VA examiner was also 
requested to provide an opinion as to whether any self-described 
preexisting right leg disorder underwent permanent aggravation 
during military service.  (See September 2008 Board remand, pages 
(pgs.) 7, 8).  

VA examiners examined the Veteran in March 2009.  (See March 2009 
VA orthopedic and spine examination reports).  After a physical 
evaluation of the Veteran's right lower extremity and spine, the 
VA examiners opined that it was less likely than not that the 
Veteran's right leg disability (right hip arthralgia) and low 
back disability (lumbar strain) were related to her period of 
military service.  The March 2009 VA examiners concluded that the 
Veteran's right hip arthralgia and lumbar strain were not "the 
result of" or "connected to" the service-connected 
hysterectomy with bilateral salpingo-oophorectomy, respectively.  
Neither examiner, however, discussed whether the above-cited 
service-connected disability had "chronically aggravated" any 
currently diagnosed right leg and low back disabilities, as 
directed by the Board in its September 2008 remand directives.  
In addition, the March 2009 VA orthopedic examiner failed to 
provide an opinion as to whether any pre-existing self-described 
right leg injury underwent aggravation during military service, 
also directed by the Board in September 2008.  Based on the 
foregoing, the Board finds that the RO did not substantially 
comply with the mandates of its September 2008 remand directives.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a 
remand by the Board confers on the appellant the right to 
compliance with the remand orders).  Therefore, the Board finds 
that re-examination of the Veteran is necessary in accordance 
with the directives, as described in the indented paragraphs 
below. 

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for PTSD, right leg 
and low back disorders that is not 
evidenced by the current record.  The 
Veteran should be provided with the 
necessary authorizations for the release of 
any treatment records not currently on 
file. The RO/AMC should then obtain these 
records and associate them with the claims 
folders.

Regarding her claim for service connection 
for PTSD, the RO/AMC will advise the 
Veteran that she may submit any further 
information towards substantiation of the 
claimed stressors, that is not presently of 
record.

2.  After completion of the above, the AMC 
must schedule the Veteran for a 
comprehensive mental disorders examination, 
by a mental health care examiner or 
examiners who are qualified to render 
opinions as to whether, based upon the 
patient's reported and documented history, 
personal or sexual assault trauma occurred, 
in accordance with 38 C.F.R. §3.304(f).  
The following considerations will govern 
the examination:

(a) The claims files, and a copy of this 
remand, will be reviewed by the examiner, 
who must acknowledge receipt and review of 
these materials in his or her examination 
report generated as a result of this 
remand. All necessary tests and studies 
should be conducted.  The examiner must 
respond to the following 
questions/directives and provide a full 
statement of the basis for all conclusions 
reached.

(b) The examiner must conduct an 
examination with consideration of the 
criteria for PTSD as specified in the 
applicable section of the current edition 
of the Diagnostic and Statistical Manual.  
The examiner should reconcile all 
psychiatric diagnoses documented in the 
Veteran's records and provide a current 
psychiatric diagnosis.

The examiner must respond to the following 
inquiries:

(i) After examination of all of the 
evidence of record, does the evidence 
indicate that a personal assault occurred, 
as alleged by the Veteran? and

(ii) Does the Veteran have PTSD as a result 
of an in-service assault?

(c) In formulating the requested opinion, 
the examiner must review and comment as to 
the medical significance, if any, of 
service treatment and personnel records, 
November 2006 VA examination report and 
July 2007 report, prepared by Kathy H. 
Hedrick, PhD, as reviewed above.

(d) The examiner must identify the 
information on which his or her opinion is 
based, to specifically include, but not 
limited to, the evidence listed above. The 
opinion should adequately summarize the 
relevant history and clinical findings, and 
provide detailed explanations as to all 
medical conclusions rendered.  The opinion 
should also allocate the Veteran's various 
symptoms and manifestations to the 
appropriate diagnostic entity.  

3.  The Veteran must be scheduled for a VA 
orthopedic examination to determine the 
etiology of any current  right leg and low 
back disorders.  The following 
considerations will govern the examination:

(a) The claims files, and a copy of this 
remand, will be reviewed by the examiner, 
who must acknowledge receipt and review of 
these materials in his or her examination 
report generated as a result of this 
remand. All necessary tests and studies 
should be conducted.  The examiner must 
respond to the following 
questions/directives and provide a full 
statement of the basis for all conclusions 
reached.
review.

(i) Is it at least as likely as not 
(e.g., a 50 percent or greater probability) 
that any currently diagnosed right hip 
arthralgia and lumbar strain were 
aggravated (made permanently worse) by the 
service-connected status-post hysterectomy 
with bilateral salpingo-oophorectomy?  In 
formulating his or her response to this 
question, the examiner must specifically 
noted the consideration of the May 2005 
private physicians' report, wherein it was 
indicated that the due to a prior complete 
hysterectomy, the Veteran had developed 
osteoporosis with various bone and joint 
problem, as well as VA March 2009 VA spine 
and orthopedic examination reports; and

ii) Did the Veteran's self-described 
preexisting right leg injury undergo 
aggravation beyond its normal progression 
during military service, resulting in 
development of the current right leg 
disability? 

4.  To help avoid future remand, the RO/AMC 
must ensure that all requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  Thereafter, the claims files must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  Then, the claims for service 
connection for PTSD, right leg disorder and 
low back strain, both to include as 
secondary to status-post hysterectomy with 
bilateral salpingo-oophorectomy must be 
readjudicated. 

If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a Supplemental Statement 
of the Case, and an adequate time to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

